DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-2 and 5-6 are objected to because:
Claim 1, lines 8-9, “the same shape and the same size” lack antecedent basis.
Claim 2, line 3, “the accommodating portions” lacks antecedent basis.
Claim 5, lines 4-5, “the same shape and the same size” lack antecedent basis.
Claim 6, lines 4-5, “the same shape and the same size” lack antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bellotto et al, US 8358188 [Bellotto].
Regarding claim 1, Bellotto discloses (figs. 1-5) an electronic trip device (200) for a molded case circuit breaker (1), the device comprising:

a trip part terminal (16) provided at a rear surface part of the trip part case (12) and provided for each phase; and
a voltage-sensing conductor (30) coupled between the rear surface part and the trip part terminal (16) and provided for each phase [col. 7, lines 22-25],
where the voltage-sensing conductor (30) provided for each phase is formed to have the same shape and the same size [see fig. 2C].
Regarding claim 2, Bellotto further discloses where the trip part case (12) is provided with an accommodating portion for each phase, and where a partition wall is formed between the accommodating portions [see fig. 2E].
Regarding claim 4, Bellotto further discloses where the trip part case (12) is provided with an upper accommodating portion (20) formed in a top thereof for accommodating a control panel (64).
Regarding claim 5, Bellotto further discloses where the upper accommodating portion (20) is provided with a through hole (32) for each phase, through which a contact portion (36) formed on an end portion of the voltage sensing conductor (30) is inserted, and where the through hole (32) provided for each phase is formed in the same shape and the same size.
Regarding claim 6, Bellotto further discloses where the trip part case (12) is provided with an accommodating groove (see grooves in part, 32) for each phase, formed in the rear surface part thereof to accommodate the voltage sensing conductor (30), and where the accommodating groove provided for each phase is formed in the same shape and the same size.
Regarding claim 7, Bellotto further discloses where the accommodating groove (see grooves in part, 32) is provided with a coupling groove (28’) in which the trip part terminal (16) and the voltage-sensing conductor (30) are coupled to each other [see fig. 2G].
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bellotto in view of Culler et al, US 20030179526 [Culler].
Regarding claim 3, Bellotto discloses the claimed invention, except a connection conductor installation portion in which a connection conductor for connecting the trip part terminal and a load side terminal is inserted.
Culler discloses (figs. 1-5) a circuit breaker (20) comprising a connection conductor installation portion (124) in which a connection conductor (222) for connecting a trip part terminal (53) and a load side terminal (50) is inserted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the installation portion of Bellotto with the teaching of Culler, thereby providing a space internal within the case of the circuit breaker for accommodating the trip device and associated components, thus saving on space. 
Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections, above and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed electronic trip device, wherein the trip part case is provided with an arrangement groove formed in the 
Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed electronic trip device, where the voltage sensing conductor is provided with a coupling hole formed at a position corresponding to the coupling groove.
Regarding claim 11, the prior art fails to teach or show, alone or in combination, the claimed electronic trip device, where the voltage sensing conductor is provided with a cutout portion for avoiding interference with the connection conductor.
Regarding claim 12, the prior art fails to teach or show, alone or in combination, the claimed electronic trip device, where the contact portion inserted through the through hole is formed on an upper portion of one side of the voltage sensing conductor.
Regarding claim 13, the prior art fails to teach or show, alone or in combination, the claimed electronic trip device, where the control panel is provided with a coupling groove at a position corresponding to the through hole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fleege, Siebels et al, Mueller et al, Russell, Paek, Bertrand and Coudert are examples of circuit breakers comprising tripping devices configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833